Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robert Barrett on 2/19/2021.

The application has been amended as follows: 
Claim 1 is amended: A [[M]]method for wrapping and sealing a flexible sheet over an insert to produce a pack for preparing a food or beverage product from one or more ingredients;
the pack comprising an insert and a container made from the flexible sheet folded to store the one or more ingredients, the flexible sheet being arranged overwrapping and matching the shape of the insert in its entirety except for [[the]] a part of the insert in direct communication with [[the]] an inner volume of the container;
the method comprising the following steps:

moving the insert towards the flexible sheet, until [[it]] the insert touches a bottom sealing tool;
moving at least two side sealing tools towards the insert; and
applying by the bottom sealing tool and by the side sealing tools a certain required pressure and temperature to achieve a tight sealing of the flexible sheet over the entirety of the insert except for the part of [[it]] the insert in direct communication with the inner volume of the container.
Claim 2 is amended: The [[M]]method for wrapping and sealing [[a]] the flexible sheet over [[an]] the insert according to claim 1, wherein the sealing parameters are one or a combination of: time and/or pressure and/or temperature.
Claim 3 is amended: The [[M]]method for wrapping and sealing [[a]] the flexible sheet over [[an]] the insert according to claim 1, wherein the insert is held substantially transversally, the side sealing tools facing both longitudinal sides of the insert.
Claim 4 is amended: The [[M]]method for wrapping and sealing [[a]] the flexible sheet over [[an]] the insert according to claim 1, comprising the step of closing the ends of the flexible sheet by application of pressure and temperature in order to form a closed container inside the volume of which the ingredients are stored.
Claim 5 is amended: A [[D]]device for wrapping and sealing a flexible sheet over an insert to produce a pack for preparing a food or beverage product from one or more ingredients, the pack comprising an insert and a container made from the flexible sheet folded to store the one or more ingredients, the device comprising:

a sealer configured to have complementary shapes to the shapes of the insert in its entirety except for [[the]] a part of the insert in direct communication with [[the]] an inner volume of the container, the sealer being further configured to apply certain required pressure and temperature values to achieve a tight sealing of the flexible sheet over the insert in its entirety except for [[its]] the part in direct communication with the inner volume of the container, the sealer comprising a bottom sealing tool and at least two lateral sealing tools; and
an insert support configured to guide the insert downwards to be wrapped around the flexible sheet prior to arriving at the sealer.

Claim 6 is amended: The [[D]]evice according to claim 5 wherein the film guiding member and the sealer are synchronized in such a way that, as the insert moves downwards and is wrapped by the flexible sheet, the sealer come to seal tightly the insert in its entirety except for the part of it in direct communication with the inner volume of the container.
Claim 7 is amended: The [[D]]evice according to claim 5 wherein the insert support is configured to hold the insert in a substantially vertical position, and guide it 
Claim 8 is amended: The [[D]]evice according to claim 5 configured as a single unit, operating in an automatic way.
The [[D]]evice according to claim 5 wherein the sealer is configured to evenly distribute pressure over the surface of the insert.
Claim 10 is amended: The [[D]]evice according to claim 5 wherein the lateral sealing tools are configured to maintain when moving toward the insert.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The invention teaches a device and method for wrapping an insert in a flexible film on the way to a sealer, which is complementary to the insert, and covers the entire outside of the flexible-film wrapped insert, and applies temperature and pressure thereto to seal the flexible film over the insert.  Note the sealer itself is specified as applying temperature and pressure and thus essentially act as a mold that closes in around the insert to apply force thereto while leaving an opening. 
Although a number of somewhat similar process are known, such as packaging process using films and sealers (See, for example, Borrello, US 4,004,399, Fig. 4, showing a film guiding member, bottom sealer [22], and side sealer [42], but the sealer cannot be considered complementary as claimed since there is no complementary sealing over the entire serve except the opening as claimed and there is no insert such could be held and wrapped as claimed; and Dahlmanns et al., US 2020/0017248, teaching an insert [2] held by an insert support [4] conveyed through a flexible film, and into a sealer [9], but the sealer is a 
Heath et al. (US 2002/0112449) teaches a similar mechanism for pushing a flexible film into a mold, but there is only a single side die [40] since the process does not require the side die to close over an insert since there is no actual insert and the “holder” [31] is simply another die (See page 4, paragraphs [0041]-[0043]).
WO 2004/101374 teaches utilizing side sealers [28],[30] and part [32], essentially a bottom sealer, which are complementary to and insert [34], to enclose a flexible film over the insert, but fails to teach an insert holder and film guiding means to wrap the insert as claimed (See Figs. 2-4).  Also see Schisser (US 3,765,144), which teaches using lateral sealers [6] to seal a container (see Figs. 1-5), but is otherwise different from the claimed process.
 Thus, the prior art fails to teach both the specific sealer claimed, which utilizes complementary side/lateral sealers and a bottom sealer to enclose and seal the entire surface of the insert but an opening to the insert, and also the means of conveying the insert to the sealer, which utilized a holder than passes the insert through a flexible film guiding means so as to wrap the insert as it is placed in the sealer.  There is no motivation in the art to utilize such a wrapping means to wrap an insert on the way to such a sealer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT W DODDS whose telephone number is (571)270-7653.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT W DODDS/Primary Examiner, Art Unit 1746